Title: To Thomas Jefferson from Charles Boromée LeBrun, 17 October 1786
From: LeBrun, Charles Boromée
To: Jefferson, Thomas



A Monsieur
prevote à Coutances le 17 8bre 1786

Monsieur de jefferson ministre plenipotentiaire des etats unis de L’amerique Septentrionale
Supplie humblement Charles Boromée leBrun procureur du Roi au Bailliage de coutances
Et a L’honneur de vous Exposer que jerome michel leBrun de Bellecour, son frere, auroit occupé différens postes dans les troupes des etats unis de l’Amerique, que lors du decompte qui eut lieu en mil sept cent quatre vingt[…] il auroit obtenu du congrès six certificats montant à cinq mille six cent quatre vingt huit piastres portant intérêt à six pour cent. Le sieur lebrun de Bellecour après que le traité de paix fut signé, se disposoit à repasser en france pour y revoir sa famille et satisfaire à des obligations [que] son départ avoit nécessités. Il n’a pu Executer ce projet [ayant] eté assassiné en janvier mil sept cent quatre vingt cinq dans les deserts qui séparent le duché de Kentuke de la virginie. Le suppliant, informé que les certificats cydessus mentionnés avoient eté confiés à un sieur de coutures laM[…] qui avoit repassé en france, s’est empressé de les recouvrer a[ux] fins de faire honneur aux engagemens qui son frere avoit contractés et que son etat l’obligeoit de remplir.
En consequence un mandataire du suppliant est allé le mois d’aoust mil sept cent quatre vingt cinq chès M. g[rand] Banquier des états unis et y a représenté lesdits certif[icats.] Examen fait d’iceux on luy a payé la somme de [dix]huit cent quarante trois livres un sou. Le premier janvier de cette année etant echu un arrérage, [le] mandataire s’est présenté au Bureau et même y a [fait] jusqu’à ce jour differens voiages. La seule reponse [qu’on] luy ait faite a toujours été qu’on attendoit des ordres pour payer. Ce retardement que le suppliant ne p[ouvoit] prévoir, fait qu’il est poursuivi par nombre de créanciers auxquels il avoit promis de commencer à […] en payment vers la fin du mois de janvier. Obligé de manquer à sa parole le suppliant a été personnellement inquiété; pour faire cesser les poursuites il ne luy [reste] d’autre ressource que dans le placet qu’il à [l’honneur] de présenter à Votre Excellence.
À ce qu’il vous plaise, Monsieur, Envoyer […] un ordre aux fins de recevoir de M. grand [la somme] de dix huit cent quarante trois livres un sol echue en janvier dernier. Le suppliant ne cessera de […] ses voeux, pour la prosperité des etats unis de l’A[merique]  et la prolongation des jours d’un ministre aussi […] et aussi eclairé.

LeBrun

